Citation Nr: 1626016	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  07-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for costochondritis.

2.  Entitlement to service connection for bilateral hand disability, to include as due to cold weather exposure.

3.  Entitlement to service connection for left lower extremity sciatica.

4.  Entitlement to an initial compensable rating prior to December 2, 2010 for right knee retropatellar pain syndrome, and to a rating in excess of 10 percent from December 2, 2010.

5.  Entitlement to an initial compensable rating prior to December 2, 2010 for left knee retropatellar pain syndrome, and to a rating in excess of 10 percent from December 2, 2010.

6.  Entitlement to an initial compensable rating for a right ankle disability prior to December 2, 2010, and to an initial rating in excess of 10 percent thereafter.

7.  Entitlement to an initial compensable rating for bilateral hallux valgus.

8.  Entitlement to an initial compensable rating for bilateral plantar fascitis.

9.  Entitlement to an initial compensable rating for a right varicocele. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to December 2005.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a May 2014 rating decision, the Veteran was awarded separate 10 percent evaluations for right knee and left knee disabilities, effective September 12, 2013 (previously, the disorders were evaluated as one disability).  In a January 2015 rating decision, the Veteran's right ankle disability was increased to 10 percent, effective December 2, 2010.  In that same decision, the date for the Veteran's right knee and left knee disability ratings was made effective December 2, 2010, and he was granted a 10 percent evaluation for left knee instability, effective June 21, 2014.  The Board notes that the Veteran has not expressed disagreement with the separate rating assigned the left knee instability, and has not otherwise suggested he is seeking appellate review of that matter.  Consequently, the Board will not further address the propriety of the initial rating assigned the left knee instability.

The Veteran was issued a statement of the case in August 2015 concerning the issue of an increased rating for his service-connected lower back disorder.  To date the Veteran has not filed a substantive appeal as to that issue, and has not otherwise suggested he is seeking further appellate review of that matter.  Consequently, the Board will not at this time address the matter of entitlement to an increased rating for low back disability.

In August 2014, the Veteran requested a hearing before a Veterans Law Judge.  However, he withdrew the request prior to the scheduled hearing.  

The issues of increased ratings for entitlement to service connection for costochondritis and a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a left lower extremity sciatica disability.

2.  For the period prior to December 2, 2010, the Veteran's right knee retropatellar pain syndrome was manifested by painful motion and flexion functionally limited to at most 120 degrees, but not ankylosis, or extension functionally limited to at least 5 degrees.

3.  For the period from December 2, 2010, the Veteran's right knee retropatellar pain syndrome was manifested by painful motion and flexion functionally limited to at most 120 degrees, but not ankylosis, or extension functionally limited to at least 5 degrees.

4.  For the period prior to December 2, 2010, the Veteran's left knee retropatellar pain syndrome was manifested by painful motion and flexion functionally limited to at most 120 degrees, but not ankylosis, or extension functionally limited to at least 5 degrees.

5.  For the period from December 2, 2010, the Veteran's left knee retropatellar pain syndrome was manifested by painful motion and flexion functionally limited to at most 120 degrees, but not ankylosis, or extension functionally limited to at least 5 degrees.

6.  For the period prior to December 2, 2010, the Veteran's right ankle disability was manifested by full range of motion with pain on use of the joint, but no ankylosis or instability of the ankle.

7.  For the period from December 2, 2010, the Veteran's right ankle disability was manifested by full range of motion with pain on use of the joint, but no ankylosis or instability of the ankle.

8.  The Veteran's bilateral hallux valgus is not severe nor does it more nearly approximate amputation of the great toe; nor has there been any resection of the metatarsal head.

9.  The Veteran's bilateral plantar fasciitis has been manifested by subjective complaints of pain and tenderness.  There has been no objective evidence of a moderate or moderately severe foot injury.

10.  Since the award of service connection, the Veteran's right varicocele manifested by intermittent pain and occasional hypersensitivity.






CONCLUSIONS OF LAW

1.  The criteria for service connection for left lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  For the period prior to December 2, 2010, the criteria for a 10 percent rating for right knee retropatellar pain syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2015).

3.  For the period from December 2, 2010, the criteria for a rating in excess of 10 percent for right knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2015).

4.  For the period prior to December 2, 2010, the criteria for a 10 percent rating for left knee retropatellar pain syndrome have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2015).

5.  For the period from December 2, 2010, the criteria for a rating in excess of 10 percent for left knee retropatellar pain syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.71a, Diagnostic Code 5260 (2015).

6.  For the period prior to December 2, 2010, the criteria for an initial compensable rating for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

7.  For the period from December 2, 2010, the criteria for an initial rating in excess of 10 percent for a right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5270 (2015).

8.  The criteria for an initial compensable rating for bilateral hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2015).

9.  The criteria for an initial compensable rating for bilateral plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.71a, Diagnostic Code 5280 (2015).

10.  The criteria for an initial evaluation of 10 percent for right varicocele have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7599-7120 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§  5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record shows that the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in January 2006, prior to the adverse determination from which this appeal originates.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran was provided VA examinations in February 2006, February 2010, April 2014, and June 2014.  In June 2016, the Veteran filed a VA 21-526EZ.  The RO initiated a physical examination request based on the recent VA 21-526EZ.  The Board notes that the RO has no jurisdiction over a claim while it is pending before the Board, and therefore the examination request was scheduled in error.  Inasmuch as the Veteran has not yet undergone the examination the RO requested, the Board finds no basis to remand this case.

The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Other organic diseases of the nervous system are chronic diseases with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2015).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including hearing loss.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

A.  Left Lower Extremity Sciatica

The Veteran claims service connection for left lower extremity sciatica secondary to his service-connected lumbar spine disability.

Service treatment records in May 2005 noted the Veteran complained of low back pain with left leg symptoms.  

In a February 2006 VA general medical examination, the examiner noted a review of the Veteran's medical records.  On evaluation of the low back, the Veteran reported pain radiation into the left lower extremity and the medial aspect of the left leg.  The examiner noted there was no paresthesias present.  The examiner noted neurologically there was no deficit. 

Review of an April 2009 VA rheumatology treatment note indicated there was no radicular pain.   

On a February 2010 lumbar spine VA examination, it was noted there was no lower extremity motor function impairment.  The Veteran had normal patellar and Achilles reflexes.  The lower extremity sensory function was normal on examination.  

The Veteran was afforded a lumbar spine VA examination in April 2014.  There were no specific complaints related to the left lower extremity on examination.  Sensory examination was normal for the left lower extremity.  Straight leg raising test was normal for the left lower extremity.  The examiner noted the Veteran did not have radicular pain or any signs or symptoms due to radiculopathy.  The examiner noted the Veteran did not have any other neurologic abnormalities or findings related to the lumbar spine disability.

Based on a review of the evidence, the Board finds that service connection for left lower extremity sciatica must be denied.

The Board observes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of a current disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007) (finding that the requirement for a current disability is satisfied if the claimant has a disability at the time a claim was filed or at any time during the pendency of the appeal, even if the disability resolves prior to the Secretary's adjudication of the claim).  The medical evidence of record does not show that the Veteran had a left lower extremity disability during the appeal period.  Further, there is no evidence that he had a left lower extremity disability prior to his date of claim to indicate that such a disability existed when it was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  During the February 2006 VA examination, the Veteran reported left lower extremity pain, and the examiner concluded that there was no neurological deficit.  In addition, no neurological abnormalities were noted on VA examination in  February 2010 and April 2014.  Here, the Board finds that the normal clinical evaluations to be highly probative and weigh against the claim of service connection for left lower extremity sciatica.

The Board recognizes that the Veteran asserts that he has left lower extremity pain secondary to his service-connected lumbar spine disability.  To the extent that this is an assertion of pain, the Board notes that pain alone, without a diagnosis or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Accordingly, the Board finds that the preponderance of the evidence is against the claim and the claim for service connection for a left lower extremity sciatica disability must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Increased Rating

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2015).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2015).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2015).  When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on motion.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Right and Left Knee Disabilities

The Veteran's right and left knee disabilities are currently assigned separate 0 percent ratings prior to December 2, 2010, and separate 10 percent ratings thereafter under Diagnostic Code 5260.

Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a 0 percent rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Limitation of flexion to 30 degrees warrants a 20 percent rating. Limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

The Schedule provides that the normal range of motion of the knee is 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2015).

Separate ratings can be assigned for the same knee joint for limitation of extension, limitation of flexion, and recurrent subluxation or lateral instability.  However, to assign a separate compensable rating, the criteria for a compensable rating must be met under both sets of criteria.  VAOPGCPREC 9-98; VAOGCPREC 23-97.

Other diagnostic codes relating to the knee are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (recurrent subluxation or lateral instability), Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).

In a February 2007 VA general medical examination, the examiner noted a review of the Veteran's medical records.  The Veteran reported prior conservative treatment for bilateral retropatellar pain syndrome.  He reported intermittent pain on activity such as running followed by pain and swelling.  He reported a pain of 5 out 10 while running and denied any instability.  He denied taking any medication for the knees and X-rays were negative.  The examiner noted the bilateral knees were tender in the medial aspect of the joints and the left medial knee showed mild soft tissue swelling with tenderness and no warmth.  There was no instability bilaterally.  Range of motion was noted as normal.  There was no crepitus present bilaterally.  There was no additional limitation with repetitive use.  

On a December 2010 VA examination, the Veteran's knees were tender diffusely.  There was no swelling and the Lachman's and McMurray's tests were negative.  Range of motion was 0 to 120 degrees with crepitus in the right knee and pain on the end of ranges of both knees.  There were no additional limitations with repetitive use.  The Veteran had a guarded gait.  There was no ankylosis.  He wore a right knee brace during the examination.  There was tenderness and intermittent swelling in the right knee more than the left knee.  

On VA examination in April 2014, the Veteran reported use of a brace on the right knee for instability.  The Veteran denied flare-ups impacted the function of the knee or lower leg.  He reported daily discomfort.  Range of motion was 0 to 120 degrees with pain for both knees at 120 degrees.  Following repetitive use testing, there was no additional limitation in range of motion, but there was less movement than normal and pain on movement for both knees.  There was no pain on palpation.  Muscle strength testing was normal.  Joint stability tests, to include Lachman test, Posterior drawer test, and the medial-lateral instability tests were normal.  There was no evidence of subluxation or dislocation on examination.  There were no meniscal conditions noted on examination.  The Veteran reported regular use of a knee brace for the right knee.  The examiner noted that pain could significantly limit knee flexion ability during flare-ups, or when the joint was used repeatedly over a period of time, but the examiner could not report this in terms of degrees as the Veteran could not replicate a flare-up at the time of the examination.  The examiner noted that the Veteran's knee disability impacted his ability to work because it limited his ability to stand, and made it difficult to hold heavy objects because it put pressure on his knees.  

On VA examination in June 2014, the Veteran complained of pain at a level 5 out of 10 which he reported was about the same every day.  The Veteran reported stiffness and popping upon waking in the morning.  He reported weakness in both knees and use of over the counter medication for pain as needed.  The Veteran denied flare-ups.  Range of motion was 0 to 140 degrees or greater for both knees and without painful motion.  Following repetitive motion testing, right knee range of motion remained unchanged and left knee flexion was to 135 degrees.  There was no additional functional loss after repetitive use testing.  There was no pain to palpation.  Muscle strength testing showed active movement against some resistance for both knee flexion and right knee extension.  Joint stability testing showed normal Lachman test, normal posterior drawer test, and normal medial-lateral instability for the right knee and 1+ (0-5 millimeters) on the left knee.  There was no patellar subluxation or dislocation.  The Veteran denied having any meniscal condition.  The Veteran denied use of any assistive devices.  The examiner noted the Veteran reported use of a knee wrap to the right and left knee to help with stability.  It was noted the devices were not prescribed by a physician.  The Veteran reported that he began wearing the straps on his own because he noticed they were helpful.  The examiner noted mild crepitus to the right knee on physical examination.  

Prior to December 10, 2010

Based on a review of the evidence, the Board finds that the Veteran is entitled to a 10 percent rating for each knee for the period prior to December 10, 2010.  There is no evidence of record indicating that he had limitation of flexion to 45 degrees or less to warrant a compensable rating due to limitation of range of motion.  During this time, the Veteran reported swelling and intermittent pain on use.  The Board notes that the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015).  Therefore, painful motion should be considered to determine whether a higher rating is warranted on that basis, whether or not arthritis is present.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  Because the Veteran's bilateral knee disabilities are shown to have become actually painful on use, the Board finds that the minimum compensable rating of 10 percent should be assigned for each knee disability during this period, but not higher when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, a 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected knee disabilities, and none of the findings have been shown to be so disabling as to, effectively, result in 30 degrees of motion on flexion as required for a higher 20 percent rating under Diagnostic Code 5260.  38 C.F.R. § 4.71a (2015).  While the examiner noted the Veteran reports of pain, normal ranges of motion were not reduced with pain and are the most persuasive measure of remaining functional capacity of the knee.  

Since December 10, 2010

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the bilateral knee disabilities since December 10, 2010.  There is no evidence of record indicating that he had limitation of flexion to 30 degrees or less to warrant a higher 20 percent rating.  In fact, while the Veteran reported stiffness, popping and weakness, his right and left knee flexion was limited to, at worst, 120 degrees.  The Board finds that the bilateral knee disabilities are appropriately compensated as 10 percent disabling each since December 10, 2010, under Diagnostic Code 5260 for limitation of motion of flexion.  The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected knee disabilities, and none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5256.  38 C.F.R. § 4.71a (2015).  While the examiner noted that pain began prior to the end of range of motion, the maximum ranges of motion were not reduced on repetitive motion testing and are the most persuasive measure of remaining functional capacity of the knees.  

The evidence does not show that any separate compensable rating could be assigned for limitation of extension as extension was to 0 degrees without pain for both knees.  Limitation of extension to 10 degrees that would warrant a compensable rating is not shown, even with consideration of pain on motion and other factors.

In regard to instability, the Board notes that in a January 2015 rating decision, the Veteran was awarded a separate rating for left knee instability.  The Veteran has not express disagreement with this rating decision, and therefore the Board will not further discuss the left knee instability disability.  However, for the right knee, the evidence does not show instability such that any separate compensable rating could be assigned under Diagnostic Code 5257.  38 C.F.R. § 4.71a (2015).  In fact, while the Veteran reported right knee instability, and use of a right knee wrap, the objective testing showed normal instability in the right knee.  The Veteran denied use of any assistive devices.  Furthermore, there were no medical or lay reports of subluxation or dislocation.  Therefore, a separate rating under Diagnostic Code 5258 for the right and left  knee is not warranted.  38 C.F.R. § 4.71a (2015).  There is no evidence of additional symptomology to warrant a separate rating under another diagnostic code associated with the knee, such as Diagnostic Codes 5258 and 5259 (symptomatic dislocation and/or removal of semilunar cartilage.  Diagnostic Code 5262 (impairment of tibia and fibula) and Diagnostic Code 5263 (genu recurvatum).  38 C.F.R. § 4.71a (2015).  Furthermore, there was no evidence of arthritis to warrant a higher rating under Diagnostic Code 5003 used for rating degenerative arthritis. 

Consideration has been given to assigning further staged ratings.  However, at no time during the period in question has the disability warranted higher schedular ratings than those assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  Right Ankle

The Veteran's right ankle disability is rated 0 percent disabling, prior to December 2, 2010, and 10 percent disabling, thereafter, under Diagnostic Code 5271.  38 C.F.R. § 4.71a (2015).

Under Diagnostic Code 5271, (limited motion of ankle), a 10 percent rating is assigned for moderate limitation of ankle motion.  Marked limitation of ankle motion warrants a 20 percent rating.  38 C.F.R. § 4.71a (2015).  The terms moderate and marked are not defined in the rating schedule and, rather than applying a mechanical formula, VA must evaluate all the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015). 

Normal range of motion for the ankle is 20 degrees for dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II (2015).

In a February 2006 VA general medical examination, the examiner noted a review of the Veteran's medical records.  The Veteran denied swelling of the ankles.  The examiner noted tenderness in the ankles.  The Veteran reported pain with running more with the left ankle than right ankle however, there was no effusion in either ankle on examination.  Range of motion was normal except with painful eversion at the endpoint without any additional limitations with repetitive use or change in range of motion.  The Veteran had a normal gait and no signs of abnormal weight-bearing. 

On a March 2010 VA examination range of motion revealed right ankle dorsi-flexion to 20 degrees and plantar flexion to 45 degrees with no loss in degree of motion following repetitive use testing.  There was normal varus and valgus of os calcis in relationship to the long axis of the tibia and fibular.  There was no pain, fatigue, weakness, lack of endurance, or incoordination present on examination.  There was no painful motion, edema, effusion, instability, weakness, or tenderness objectively noted on examination.  There was no redness, heat, abnormal movement, or guarding of movement objectively noted on examination.  

On a December 2010 VA examination, the Veteran's right ankle had tenderness in the medial malleolar area without effusion.  Dorsiflexion was to 10 degrees, plantar flexion to 20 degrees, inversion to 20 degrees, and eversion to 10 degrees with end range pain.  The Veteran had a guarded gait.  There was no ankylosis.

In an April 2014 VA examination report, the Veteran reported that he felt his ankle was weak and limited his ability to jump, run, and stand for extended periods of time.  The examiner noted that the Veteran reported periodic pain depending on activity, but he denied having actual flare-ups.  Range of motion testing revealed plantar flexion to 45 degrees or greater and right ankle dorsiflexion to 20 degrees or greater with no objective evidence of painful motion.  Following repetitive-use testing, there was pain but not additional limitation in range of motion or additional functional impairment.  The examiner noted that pain following repetitive use did not significantly limit functional ability.  There was no localized tenderness or pain on palpation of joints or soft tissue.  Muscle strength testing was normal.  The joint stability tests showed no laxity with the anterior drawer test and talar tilt test.  There was no ankylosis.  The Veteran reported occasional use of an ankle brace.  The examiner noted that the Veteran's ankle disability impacted his ability to work because ankle pain caused him to walk slower than normal when walking from building to building.

A June 2014 VA examination report noted the Veteran complained of bilateral ankle pain at least twice a month treated with pain medication.  He denied flare-ups of pain.  Physical examination revealed no abnormal range of motion and normal range of motion for the Veteran's age.  There was no change in plantar flexion or dorsiflexion after repetitive-use testing.  There were no range of motion movements painful on active, passive, or repetitive-use testing.  There was no pain when used in weight-bearing or in non-weight-bearing.  There was no localized tenderness or pain on palpation.  The examiner noted interference with standing as functional loss that was not associated with limitation of motion.  Deep tendon reflexes were normal.  Sensory exams were normal.  Straight leg raising tests were normal.  There was no radicular pain or other signs or symptoms due to radiculopathy noted on examination.  The Veteran reported wearing an ankle brace occasionally. 

Prior to December 2, 2010

The Board finds that the Veteran is not entitled to a rating in excess of 0 percent for the right ankle disability, under Diagnostic Code 5271, prior to December 10, 2010.  In order to warrant a 10 percent rating, there must be the functional equivalent of moderate limitation in range of motion.  During this period, the Veteran demonstrated full range of motion of the right ankle.  The Board finds that neither moderate nor marked limitation of ankle motion is shown on the evidence of record to warrant a compensable rating.  A higher schedular rating is not warranted for this period even considering functional impairment.  Although the Veteran reported pain on use while running, any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  38 C.F.R. § 4.40.  There were no medical or lay reports of any functional loss.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  As noted the Veteran had a normal gait and no abnormal signs of weight-bearing.  Furthermore, the Veteran was able to perform running activities.  Based on a review of the evidence, the Veteran does not meet the criteria for a compensable for the right ankle disability prior to December 2, 2010.

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 0 percent for the right ankle disability for the period prior to December 2, 2010.

Since December 2, 2010

The Board finds that the Veteran is not entitled to a rating in excess of 10 percent for the right ankle disability, under Diagnostic 5271, since December 10, 2010.  In order to warrant a 20 percent rating under Diagnostic Code 5271, there must be the functional equivalent of marked limitation in range of motion.  Significantly, during the December 2010 VA examination, the Veteran had limitation of motion, at worst, with dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  More recently, there was full right ankle range of motion shown on VA examination in May 2014 and June 2014 with no change of range of motion following repetitive-use testing.  Although the Veteran reported use of a right ankle brace, he indicated that it was not prescribed by a physician and clinical findings showed no laxity in the right ankle.  In light of clinical findings, the Board finds that the Veteran's right ankle symptomatology most closely approximates the criteria for the currently assigned 10 percent disability evaluation.  

The Board reaches the same conclusion even when considering functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Here, the 10 percent rating adequately compensates the Veteran for any pain, tenderness, weakness, and incoordination associated with his service-connected right ankle disability.  There is no objective indication that the Veteran's symptoms result in any additional functional limitation to a degree that would support a rating in excess of the current disability rating.  Furthermore, none of the findings have been shown to be so disabling as to, effectively, result in ankylosis as required for a higher rating under Diagnostic Code 5270.  38 C.F.R. § 4.71a (2015).  Likewise, under Diagnostic Code 5272, there is no evidence of ankylosis of the Veteran's subastragalar or tarsal joint.  Further, the findings do not warrant an evaluation under Diagnostic Codes 5273 and 5274, as there is no evidence of malunion of the os calcis or astragalus, or of an astragalectomy.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274.

Accordingly, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the right ankle disability for the period since to December 2, 2010.

C.  Foot Disabilities

In a February 2006 VA general medical examination, the examiner noted a review of the Veteran's medical records.  The Veteran reported pain in the feet at a level of 3 or 4 out of 10 when running on an intermittent basis.  He denied pain at rest and denied swelling of the ankles.  The examiner noted the medial plantar aspect was tender and that his bunions were worse with prominent bunion on the left side more than on the right side with tenderness in the ankles.  The examiner noted the following diagnoses for the feet: bilateral plantar fasciitis, bilateral bunions, and bilateral ankle strain, left worse than right. 

On a December 2010 VA examination, the bilateral plantar fasciitis had tenderness in the plantar aspects centrally located without swelling on examination.  The bilateral hallux valgus had about a 20 degree angulation on the right hallux and 10 degree angulation on the left hallux.  The Veteran had a guarded gait.  There was no ankylosis.

In an April 2014 VA examination report, the examiner noted the Veteran had hallux valgus with mild or moderate symptoms that affect both sides  The Veteran denied ever having surgery for hallux valgus.  The examiner noted there was pain on use but no additional loss of range of motion after repetitive-use testing.  The examiner noted that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  The examiner noted that functional impact of that disability manifested with the Veteran having difficulty standing for any length of time.  The Veteran denied flare-ups, but reported daily discomfort.

In a June 2014 VA examination, the Veteran reported that he had pain at times to the medial side of the feet.  He indicated that it may be caused by his shoes because he wore business attire for his job.  He denied having any foot pain on examination and denied having flare-ups.  He denied having any functional loss or functional impairment of the feet.  In regard to hallux valgus, the examiner noted there was mild or moderate symptoms on the right side.  He denied having surgery for hallux valgus.  In regard to plantar fasciitis, the examiner noted it was mild in severity and affected both sides.  It was noted the plantar fasciitis did not chronically compromise weight bearing and did not require arch supports, custom orthotic inserts or shoe modifications.  The Veteran reported that he was prescribed insoles while in service but did not use them currently.  The Veteran denied ever having foot surgery.  The examiner noted there was no foot pain on examination, and the Veteran's reported history of pain was of no clinical significance.  It was noted there was no functional loss for either lower extremity attributable to the claimed condition.  There were no contributing factors of disability associated with limitation of motion nor functional loss during flare-ups or when the foot was used repeatedly over a period of time.  The Veteran denied use of an assistive devices for the foot disabilities.  The examiner noted that the foot conditions would not be equally served by amputation with prosthesis.

A.  Bilateral Hallus Valgus

The Veteran's right and left hallux valgus disabilities are rated under Diagnostic Code 5280 for unilateral hallux valgus, with 0 percent ratings, effective June 1, 2007.

Under Diagnostic Code 5280, a 10 percent rating is warranted for unilateral hallux valgus resulting in operation with resection of the metatarsal head; or severe symptoms of unilateral hallux valgus if equivalent to amputation of the great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

Other diagnostic codes relating to the feet are Diagnostic Code 5276 (flatfoot, acquired), Diagnostic Code 5277 (bilateral weak foot), Diagnostic Code 5278 (acquired claw foot), Diagnostic Code 5279 (anterior metatarsalgia), Diagnostic Code 5281 (hallux rigidus), Diagnostic Code 5282 (hammer toe), Diagnostic Code 5283 (malunion or nonunion of the tarsal or metatarsal bones), and Diagnostic Code 5284 (other foot injuries).  Those conditions are not shown on examination or are not related to active service or service-connected and the Board finds that the application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2015).  Furthermore, the Board finds that Diagnostic Code 5284 does not apply.  Because hallux valgus has a specific diagnostic code, it is not an "other foot injury" within the meaning of the rating schedule.

The Board finds that the Veteran is not entitled to an initial compensable rating for a bilateral hallux valgus disability.  The Board notes that there is no evidence of record that the Veteran had resection of metatarsal head or that he had severe symptoms equivalent to amputation of the great toe.  In fact, on examination in April 2014 and June 2014, the examiners stated that the Veteran has not had foot surgery and the examiners found his functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  Therefore, the Board finds that an initial compensable rating is not warranted for a bilateral hallux valgus disability.  38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).  In addition, the Board finds that a compensable rating is not available even considering functional loss.  Given that the only means for a compensable rating under Diagnostic Code 5280 is when resection or equivalence to amputation is present, and as 38 C.F.R. § 4.59 is not an independent provision that may be applied without an underlying Diagnostic Code, the Board finds that a higher rating is not warranted on the basis of 38 C.F.R. 38 C.F.R. §§ 4.40, 4.45, or 4.59.
 
Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than that assigned.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for the bilateral hallux valgus disabilities.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Bilateral Plantar Fasciitis

The Veteran's service-connected bilateral plantar fasciitis has been rated 0 percent disabling under Diagnostic Codes 5299-5310.  The Board notes that plantar fasciitis is not listed in the rating code.  38 C.F.R. § 4.27.  The RO rated the Veteran's bilateral plantar fasciitis by analogy to the criteria for muscle injury of the foot and leg (Muscle Group X).  38 C.F.R. § 4.73, Diagnostic Code 5310.

Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56.  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Diagnostic Code 5310 provides that Muscle Group X governs movements of the forefoot and toes and propulsion thrust in walking and that the muscles of Muscle Group X are divided into two groups, the plantar and the dorsal muscles.  The muscles of the plantar aspect of the foot consist of (1) flexor digitorum brevis; (2) abductor hallucis; (3) abductor digiti minimi. (4) quadratus plantae; (5) lumbricales; (6) flexor hallucis brevis; (7) adductor hallucis; (8) flexor digiti minimi brevis; (9) dorsal and plantar interossei.  Other important plantar structures are the plantar aponeurosis, long plantar and calcaneonavicular ligaments, tendon of posterior tibial, peroneus longus, and long flexors of the great and little toes.  Moderate disability of the plantar muscle of Muscle Group X warrants a 10 percent rating; moderately severe muscle disability of the plantar muscle of Muscle Group X warrants a 20 percent rating; and severe muscle disability warrants a 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5310.

Other appropriate diagnostic codes under which to rate the service-connected disability are Diagnostic Codes 5276 and 5284.

Diagnostic Code 5276 pertains to pes planus (flat foot) and provides for a 10 percent rating for unilateral or bilateral disability that is moderate, characterized by weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating is for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is warranted for pronounced bilateral pes planus, manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a (2015).

Diagnostic Code 5284 refers to a foot injury, and provides for a 10 percent rating for a moderate foot injury, and a 20 percent rating for a moderately severe foot injury.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2015).

Based on a review of the evidence, the Board finds that the criteria for a compensable rating for bilateral plantar fasciitis have not been met.  In that regard, the Board finds that the preponderance of the evidence in this case does not approach by analogy functional limitations of a moderately severe or severe muscle injury (Diagnostic Code 5310), moderate flat foot (Diagnostic Code 5276), or other moderate foot injury (Diagnostic Code 5284).  

With regard to Diagnostic Code 5310, the evidence does not support the grant of a 10 percent disability rating for moderate impairment of the plantar muscles of the feet due to plantar fasciitis.  There is no evidence of injury to the foot and the Veteran does not have any of the cardinals signs and symptoms of a muscle injury, such as fatigue, weakness, or impaired coordination.  See 38 C.F.R. § 4.56(c).  All of the evidence of record indicates what may be characterized as mild symptoms, at worst.  According to the February 2006 VA examination report, the Veteran had tenderness at the medial plantar aspect and general pain while running.  On VA examination in December 2010, there was tenderness in the plantar aspect centrally located without swelling on examination and the Veteran walked with a guarded gait not specifically attributed to the plantar fasciitis.  Then, on VA examination in June 2014, the examiner characterized the Veteran's plantar fasciitis as mild in severity and noted it affected both sides.  The predominate symptom of the Veteran's disability is pain, and with regard to that, no lay or medical evidence suggests that the severity approaches moderate impairment.

With regard to other applicable rating criteria, such do not allow for a higher compensable rating.  The Veteran has been service-connected for bilateral plantar fasciitis.  The Board notes that the criteria under Diagnostic Code 5276 include findings specific to pes planus.  The Veteran has not been diagnosed with pes planus and service connection is not in effect for pes planus.  As the evidence does not demonstrate any degree of flatfoot, the Board finds that Diagnostic Code 5276 is not appropriate to rate the Veteran's bilateral plantar fasciitis.  Turning to Diagnostic Code 5284, to warrant a 10 percent rating, there must be a moderately severe foot injury.  At no time, has the Veteran's plantar fasciitis been described as anything more than mild in nature on clinical evaluation.  Although there have been reports of pain, there is no lay or medical evidence to suggest any functional limitation for the plantar fasciitis.  Indeed, on VA examination in June 2014, the examiner noted the Veteran's reported history of pain was of no clinical significance.  Thus, a higher rating under Diagnostic Code 5284 is not warranted.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for a bilateral plantar fasciitis disability.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

E.  Varicocele

The RO granted service connection for a right varicocele and assigned an initial noncompensable rating under Diagnostic Codes 7299-7120.  38 C.F.R. § 4.104  (2015).  The Board notes that varicocele is not listed in the rating code.  38 C.F.R. § 4.27.  The RO rated the Veteran's right varicocele by analogy to varicose veins pursuant to the provisions of Diagnostic Code 7120.

Under Diagnostic Code 7120, a noncompensable rating is warranted for asymptomatic palpable or visible varicose veins.  A 10 percent rating is assigned for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of the extremity or by compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of an extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating is warranted for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104.  (2015)

A February 2006 VA genitourinary examination report includes an April 2006 computed tomography (CT) report with a clinical history noting request CT scan for varicocele-symptomatic. 

Review of an April 2009 VA testicular and scrotal ultrasound report, included in a July 2011 VA genitourinary examination, indicated minimal bilateral varicoceles may be present when the patient is straining.  The impression was small bilateral hydroceles. 

On a February 2010 VA examination, for the lumbar spine, physical examination revealed no abnormalities on inspection and palpation of the penis or testes.  No penis or testicular atrophy was noted on examination. 

The Veteran was afforded a December 2010 VA genitourinary examination.  The examiner noted the Veteran was not wearing any truss or any support and there was no evidence of inflammation or infection.  The diagnosis was chronic right varicocele.

The Veteran was afforded an April 2014 VA examination.  He reported continued discomfort in his scrotum at times depending on activity and how he sits.  He reported taking Tylenol and tramadol for pain.  The Veteran did not have an orchiectomy.  The examiner noted the Veteran had a voiding dysfunction with a multifactorial etiology.  The voiding dysfunction did not cause urine leakage or use of an appliance.  The Veteran reported a daytime voiding interval between 2 and 3 hour and nighttime awakening to void between 3 to 4 hours.  He denied any signs, or symptoms of obstructed voiding.  The Veteran denied a history of recurrent symptomatic urinary tract or kidney infections.  He denied erectile dysfunction and retrograde ejaculation.  There was no history of chronic epididymitis, epididymo-orchitis or prostatitis.  The Veteran declined a genial examination.  The penis, testes, and epididymis were normal on examination.  The Veteran did not have any scars related to the varicocele.  No other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  The examiner found that the Veteran's male reproductive system condition has no impact on his ability to work.

The Veteran was afforded a June 2014 VA examination for male reproductive organ conditions.  The Veteran complained of soreness and sporadic pains in the testicles.  He denied having any treatment, to include taking continuous medication for the diagnosed condition.  The Veteran has not had an orchiectomy.  He denied having a voiding dysfunction.  He denied having a history of recurrent symptomatic urinary tract or kidney infections or erectile dysfunction.  The Veteran denied having retrograde ejaculation.  The examiner noted there was no history of chronic epididymitis, epididymo-orchitis or prostatitis.  The penis, testes, and epididymis were not examined per the Veteran's request.  He reported normal anatomy with no penile, testicular, or epididymis deformities or abnormalities.  Examination revealed a normal prostate.  The Veteran did not have any scars related to the varicocele.  No other pertinent physical findings, complications, conditions, signs, or symptoms were noted.  The examiner found that the Veteran's male reproductive system condition has no impact on his ability to work.

Based on a review of the medical history and demonstrated symptomatology in this case, the Board finds that such resulting functional impairment is consistent with a 10 percent rating under Diagnostic Code 7120.  Here, the Veteran's right varicocele is manifested by intermittent pain and occasional hypersensitivity.  The medical and lay evidence of record demonstrates that the Veteran's right varicocele is symptomatic.  As such, a 10 percent initial evaluation is warranted under Diagnostic Code 7120.  An evaluation in excess of 10 percent is not warranted, as there is no evidence that the Veteran's right varicole is manifested by persistent edema.   

Resolving reasonable doubt in the Veteran's favor, entitlement to an initial compensable rating for a right varicocele is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

IV.  Extra-Schedular rating

The Board has also considered whether this case should be referred to the Director of the VA Compensation Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

In this case, rating criteria reasonably describe the manifestations and disability level of the Veteran's bilateral knee disability, right ankle disability, bilateral hallux valgus, and bilateral plantar fasciitis, and right varicocele, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  

There is no indication that the average industrial impairment from these disabilities is in excess of that contemplated by the assigned ratings.  While the Board acknowledges that the Veteran's plantar fasciitis and right varicocele are rated by analogy, the Board finds that the assigned ratings adequately compensate the Veteran for his mild plantar fasciitis and symptomatic varicocele disabilities.  Higher ratings are available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating based on demonstrated frequency and severity of symptomatology.  There is no lay or medical evidence to show frequent hospitalizations or that any disability caused marked interference with the Veteran's employment.  There is also no evidence indicating any additional functional impairment caused by the collective impact of the Veteran's service-connected disabilities, nor has the Veteran alleged any such further impairment.   Yancy v. McDonald, 27 Vet. App. 484, 490 (2016).  (Referral for consideration of extraschedular evaluation for disabilities on a collective basis is only necessary when it is reasonably raised by the record); Johnson v. McDonald, 762 F.3d 1362 (2014).  Based on the above, the Board finds that referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to service connection for left lower extremity sciatica is denied.

Entitlement to a 10 percent evaluation, but not higher, for right knee retropatellar pain syndrome for the period prior to December 2, 2010 is granted.

Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome for the period from December 2, 2010 is denied.

Entitlement to a 10 percent evaluation, but not higher, for left knee retropatellar pain syndrome for the period prior to December 2, 2010 is granted.

Entitlement to a rating in excess of 10 percent for left knee retropatellar pain syndrome for the period from December 2, 2010 is denied.

Entitlement to a rating in excess of 0 percent prior to December 2, 2010, and in excess of 10 percent thereafter for right ankle disability is denied.

Entitlement to an initial compensable rating for bilateral hallux valgus is denied.

Entitlement to an initial 10 percent rating for right varicocele is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

With regard to the claim of entitlement to service connection for costochondritis, the Board finds that a remand is in order to determine the nature and etiology of the claimed costochondritis.  The Veteran reported that he started experiencing chest pains in service.  He was assessed with costochondritis in service in June 2004.  A review of post-service VA treatment records showed that his reported chest pains were unrelated to a heart disability.  During a January 2011 VA posttraumatic stress disorder (PTSD) examination, the examiner noted that the Veteran's unexplained chest pain was likely in response to symptoms that are now recognized as part of an anxiety disorder.  However, in a March 2014 VA treatment record, a VA physician indicated that the Veteran's chest pain was not costochondritis, but rather a muscle injury due to a combat-related accident.  The examiner likened the Veteran's chest pain to a migraine in the chest.  The diagnosis of costochondritis was continued in a June 2014 VA examination report; however, no etiology opinion was provided at that time.  Moreover, there was an inconsistency within the June 2014 VA examination report because it reflected that a June 2014 bilateral rib x-ray was within normal limits and the examiner noted that the Veteran did not attend a scheduled chest x-ray diagnostic appointment.  In light of these inconsistencies, a remand is necessary to obtain a medical opinion to address the etiology of the costochondritis. 

With regard to the claim of entitlement to service connection for a bilateral hand disability, the Board finds that a remand is in order to determine the nature and etiology of the claimed hand disability.  In a February 2006 VA general medical examination, the Veteran reported developing tingling and numbness of the bilateral fingers tips and recurrent numbness with any exposure to the mildest cold weather.  The examiner noted no discoloration, no swelling, no skin changes, no atrophy, stiffness, or neurologic deficit.  The diagnosis was bilateral hand condition due to cold weather exposure, however no objective changes.  Then, in a December 2010 VA spine examination report, the examiner noted the Veteran reported numbness and tingling in the hands.  The Veteran is competent to describe observable symptoms such as sensitivity to cold and sensations within his fingers.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The VA examination reports of record do not adequately address whether the Veteran has any current cold injury residual or whether the Veteran the Veteran has a bilateral hand disability secondary to his service-connected back disability as claimed by the Veteran.  A remand is required for an additional VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA examiner for a supplemental medical opinion.  If the examiner is unable to provide the requested opinion without examining the Veteran, schedule the Veteran for a VA examination to determine the nature and etiology of any costochondritis.  The examiner should review the complete record and address the following:

(a)  State whether the Veteran has a diagnosis of costochondritis.  

(b)  If so, the examiner should state whether it is at least as likely as not (50 percent or greater probability) likely as not that the costochondritis is etiologically related to his period of service.

The examiner should reconcile the opinion with all the other clinical evidence of record, to include the January 2011 VA PTSD examination report, the March 2014 VA treatment record, and the June 2014 VA examination report.  The examiner should provide a complete rationale for any opinion expressed.

2.  Schedule the Veteran for a VA examination to ascertain the etiology of any bilateral hand disability, to include as due to cold weather exposure.  The examiner must review the claim file and should note that review in the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies should be accomplished.  The examiner should set forth all examination findings, with a clear rationale for the conclusions reached, to include a discussion of any pertinent medical literature reviewed.  If the examiner finds that an additional opinion or examination is needed to fully address the questions posed above, appropriate action should be undertaken.  The examiner should review the complete record and address the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that any bilateral hand disability, is due to service, to include exposure to cold weather therein.

(b)  Is it at least as likely as not (50 percent or greater probability) that any bilateral hand disability was caused or aggravated by a service-connected disability, to specifically include the lumbar spine disability.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


